Rejoinder
Claims 1-3, and 5-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney Thomas J. Moore on 2/9/2022.
The application has been amended as follows: 
The claims: 
  1.	(Currently amended) An extruded laminated foam sheet comprising a containing a polyethylene-based resin (PE-1), and an antistatic layer laminated on at least one side of the foam layer, 
said antistatic layer having a basis weight of 1 to 20 g/m2 and containing a polyethylene-based resin (PE-2), an ionomer resin having an antistatic property and a polyalkylene glycol,
 wherein the ionomer resin is contained in the antistatic layer in an amount of 5 to 50% by weight based on the total weight of the polyethylene-based resin (PE-2) and the ionomer resin,
wherein the polyethylene-based resin (PE-2) forms a continuous phase, and the ionomer resin forms dispersed phases dispersed in the continuous phase, and
wherein, on a vertical cross-section of the antistatic layer, which is taken along the extrusion direction of the laminated foam sheet, a number-based median value S50 of cross-sectional areas of the dispersed phases is 1×102 to 5×105 nm2, and 
wherein a weight ratio of the polyalkylene glycol to the ionomer resin is 0.03 to 0.6.

2. 	(Previously presented) The extruded laminated foam sheet according to claim 1, wherein, on the vertical cross-section of the antistatic layer, an aspect ratio LM50/LT50 of a number-based median value LM50 of diameters in the extrusion direction of the dispersed phases to a number-based median value LT50 of diameters in the thickness direction of the dispersed phases is 2 or more.  

3. 	(Previously presented) The extruded laminated foam sheet according to claim 1, wherein the polyalkylene glycol is present in the antistatic layer in an amount of 0.3 to 6% based on the weight of the antistatic layer. 



5. 	(Previously presented) The extruded laminated foam sheet according to claim 1, wherein a difference (Tmp - Tmi) between a melting point Tmp of the polyethylene-based resin (PE-2) and a melting point Tmi of the ionomer resin is 5 to 30[Symbol font/0xB0]C.

6. 	(Previously presented) The extruded laminated foam sheet according to claim 1, wherein the antistatic layer has a surface resistivity of 1×1013 [Symbol font/0x57] or less.  

7. 	(Currently amended) The extruded laminated foam sheet according to claim 1, wherein the extruded laminated foam sheet has 

8.  	(Currently amended) The extruded laminated foam sheet according to claim 1, wherein the extruded laminated foam sheet has 3.

9. 	(Currently amended) A process for producing a laminated foam sheet having a polyethylene-based resin foam layer and a polyethylene-based resin antistatic layer laminated on at least one side of the foam layer, comprising the steps of:
providing a first melt containing a polyethylene-based resin (PE-1) and a physical blowing agent,
providing a second melt containing a polyethylene-based resin (PE-2), an ionomer resin having an antistatic property, a polyalkylene glycol and a volatile plasticizer, and
coextruding the first and second melts to form the laminated foam sheet in which the polyethylene-based resin foam layer and the polyethylene-based resin antistatic layer are formed from the first and second melts, respectively,
wherein the ionomer resin is present in the second melt in an amount of 5 to 50% by weight based on the total weight of the polyethylene-based resin (PE-2) and the ionomer resin, , 
wherein the antistatic layer having a basis weight of 1 to 20 g/m2,
wherein the polyethylene-based resin (PE-2) forms a continuous phase, and the ionomer resin forms dispersed phases dispersed in the continuous phase, and
wherein, on a vertical cross-section of the antistatic layer, which is taken along the extrusion direction of the laminated foam sheet, a number-based median value S50 of cross-sectional areas of the dispersed phases is 1×102 to 5×105 nm2.

10. 	(Previously presented) The process according to claim 9, wherein the volatile plasticizer is present in the second melt in an amount of 1 to 60 parts by weight per 100 parts by weight of the total weight of the polyethylene-based resin (PE-2) and the ionomer resin and wherein a weight ratio of the volatile plasticizer to polyalkylene glycol is 5 to 100.

11.  	(Previously presented) The process according to claim 9, wherein the volatile plasticizer is at least one selected from the group consisting of saturated hydrocarbons having 3 to 5 carbon atoms, dialkyl ethers in which each alkyl has 1 to 3 carbon atoms, and alcohols.

12.  	(Previously presented) The process according to claim 9, wherein the volatile plasticizer is n-butane, isobutane or a mixture thereof.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are: 
WO 2016/152910 wherein US 10,465,057 to Aoki et al. (hereinafter “Aoki) is relied upon as a translation of WO 2016/152910 for convenience, and 
JP 3215734 (hereinafter “JP’734”). 
Aoki discloses an extruded laminated foam sheet comprising a polyethylene foam and an antistatic layer laminated on at least side of the foam layer (abstract, and oC compared to that of the low density polyethylene.  Said foam sheet has insufficient anti-static performance (column 19, lines 1-5).  Aoki teaches away from the use of the ethylene-based ionomer resin which is a required component of the claimed foam sheet.  
Aoki fails to teach the antistatic layer comprising a low density polyethylene continuous phase and the ethylene-based ionomer resin dispersed in the low density polyethylene continuous phase, let alone a number-based median value S50 of cross-sectional areas of the dispersed phases in the range of 1x102 to 5 x105 nm2 on a vertical cross-section of the antistatic layer taken along the extrusion direction of the foam sheet. 
JP’734 teaches a laminated body comprising a base material layer and an antistatic layer laminated to the base material layer (paragraphs 12 and 13).  The antistatic layer is obtained from a composition comprising a polyethylene, an ethylene-based ionomer resin and a polyalkylene glycol (paragraphs 4 and 5).  
JP’734 discloses neither the base material layer comprising a polyethylene foam layer nor the antistatic layer comprising a polyethylene continuous phase and the ethylene-based ionomer resin dispersed in the polyethylene continuous phase.  There is no teaching or suggestion of a number-based median value S50 of cross-sectional areas of the dispersed phases in the range of 1x102 to 5 x105 nm2 on a vertical cross-section of the antistatic layer taken along the extrusion direction of the foam sheet. 
. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/Hai Vo/
Primary Examiner
Art Unit 1788